Citation Nr: 1340343	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a crush injury of the right thigh.

2.  Entitlement to a rating in excess of 10 percent for residuals of a crush injury of the left thigh.

3.  Entitlement to a rating in excess of 10 percent for muscle herniation along the lateral aspect of the tibia of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in July 2010, a statement of the case was issued in June 2011, and a substantive appeal was received in August 2011.  In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file (in Virtual VA).  At the hearing the Veteran requested, and was granted, a 30 day abeyance period to allow for the submission of additional evidence, with a waiver of RO initial consideration stated on the record.

The issues of entitlement to service connection for disabilities of the back, bilateral knees, and bilateral hips, including as secondary to the Veteran's service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.




REMAND

The Veteran testified at the March 2013 hearing that he receives treatment for the disabilities on appeal from Dr. Moore.  A review of the claims file found that the RO has not sought the treatment records from this physician.  Private treatment records outstanding are pertinent evidence that must be secured (with the Veteran's assistance).

Additionally, the Board notes that the Veteran's most recent VA examination for the disabilities on appeal was in April 2011, more than two years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has expressly testified that the disabilities have increased in severity since the last VA examination.  Because he is competent to observe a worsening of symptoms, a contemporaneous examination to assess the current severity of his service-connected lower extremity disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disabilities on appeal.

2.  The RO should ask the Veteran to identify all sources of private evaluation and/or treatment he has received for the disabilities at issue, and to provide authorizations for VA to secure the complete updated clinical records of all such treatment and evaluations, specifically including all records of his treatment by Blake H. Moore, MD..  The RO should secure for association with the claims file the complete clinical records outstanding from all sources identified.

3.  The RO should then arrange for an appropriate examination of the Veteran to determine the current severity of his service connected lower extremity disabilities.  The claims file should be reviewed in conjunction with the examination, and all examination findings should be clearly reported to allow for application of VA rating criteria.  

4.  After completion of the above (and any additional development deemed necessary), the RO should review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


